UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 16-2328


WILLIAM C. YORK,

                Plaintiff - Appellant,

          v.

SOCIAL SECURITY ADMINISTRATION,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (7:16-cv-00278-F)


Submitted:   February 23, 2017            Decided:   February 27, 2017


Before SHEDD and DIAZ, Circuit Judges, and DAVIS, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


William C. York, Appellant Pro Se.     Rudy E. Renfer, Assistant
United States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      William C. York seeks to appeal the district court’s order

dismissing his case for lack of subject matter jurisdiction.               We

dismiss the appeal for lack of jurisdiction because the notice

of appeal was not timely filed.

      When the United States or its officer or agency is a party,

the notice of appeal must be filed no more than 60 days after

the entry of the district court’s final judgment or order, Fed.

R. App. P. 4(a)(1)(B), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                 “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”     Bowles v. Russell, 551 U.S. 205, 214 (2007).

      The district court’s order was entered on the docket on

September 1, 2016.       The notice of appeal was filed on November

16, 2016.     Because York failed to file a timely notice of appeal

or to obtain an extension or reopening of the appeal period, we

deny leave to proceed in forma pauperis and dismiss the appeal.

We   dispense   with   oral   argument   because    the   facts   and   legal

contentions     are   adequately   presented   in   the   materials     before

this court and argument would not aid the decisional process.

                                                                  DISMISSED




                                     2